Citation Nr: 0933004	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-16 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Medical Center in Togus, Maine


THE ISSUE

1.  Entitlement to reimbursement for the cost of unauthorized 
medical expenses incurred from September 10 to September 13, 
2007 at Penobscot Valley Hospital.

2.  Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on September 13, 2007 from 
East Millinocket Ambulance.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to 
December 1959.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2008 decision of the Department of 
Veterans Affairs (VA) Medical Center in Togus, Maine which 
denied his request for reimbursement of unauthorized medical 
expenses incurred at Penobscot Valley Hospital between 
September 10, 2007 and September 13, 2007.  In addition, the 
Veteran appeals from a November 2007 administrative decision 
that denied his request for reimbursement of unauthorized 
medical expenses incurred through the East Millinocket 
Ambulance on September 13, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his June 2008 substantive appeal The Veteran requested a 
video conference hearing.  He subsequently agreed to accept a 
videoconference hearing instead of an in person hearing.  A 
videoconference hearing was scheduled to take place before 
the undersigned in July 2009.  The Veteran was informed of 
this hearing in a June 2009 letter.  He did not appear for 
this hearing, however, he informed the VA regional office 
(RO) that he was hospitalized on the day of the scheduled 
hearing.  His representative confirmed that he wanted to 
reschedule the hearing.

Where a request to reschedule a hearing is received within 
two weeks of the scheduled date, there must be a showing of 
good cause.  38 C.F.R. § 20.704(c) (2008).  The Veteran has 
demonstrated good cause for rescheduling the hearing, and the 
motion to reschedule is granted.

A remand is required for a videoconference hearing to be 
scheduled.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video conference hearing before a Veterans 
Law Judge of the Board of Veterans' 
Appeals. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

